SIXTH AMENDMENT
OF
U.S. BANCORP NON-QUALIFIED RETIREMENT PLAN

The U.S. Bancorp Non-Qualified Retirement Plan (the “Plan Statement”) is amended
in the following respects:

1. Appendix B-16. Effective October 17, 2005, the Plan Statement shall be
amended by the addition of the attached Appendix B-16.

2. SAVINGS CLAUSE. Save and except as expressly amended above, the Plan
Statement shall continue in full force and effect.

1

APPENDIX B-16

SUPPLEMENTAL BENEFITS

This Appendix B-16 summarizes the additional supplemental benefits payable to
the named Participant under the Plan.

Participant: Joseph M. Otting

Formula: Fifty-five percent (55%) of the Participant’s Final Average Monthly
Earnings (as defined in Section 2.17 of the Plan) reduced by all of the
following (each of which shall be considered an “offsetting benefit” for
purposes of this Appendix B-16): the Participant’s benefit under the Qualified
Plan, the Participant’s Excess Benefit under this Plan, the Participant’s
benefits under Appendix B-10 and Participant’s pension benefits under the
qualified and non-qualified pension plans of Union Bank of California.

Normal Form of Payment: Life annuity with ten (10) years certain

Vesting Service Start Date: From April 18, 2005

Vesting: 100% vested at April 18, 2015 if continuously employed by U.S. Bancorp
from the Vesting Service Start Date through April 18, 2015

Unreduced Retirement Age: 62

Early Retirement Reduction: 1/180 per month prior to age 62, plus 1/360 per
month prior to age 60

Earliest Payout Date: Age 55 and 100% vested

2